Citation Nr: 0427892	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  01-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of $2,130, 
to include whether the overpayment was properly created.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from February 1945 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
February 2001, which denied waiver of recovery of an 
overpayment in the calculated amount of $2,130.  In August 
2001, the Board remanded the case to the RO for consideration 
of contentions raised by the veteran regarding the proper 
creation of the debt, which is implicit in the issue of 
waiver.  See Schaper v. Derwinski, 1 Vet.App. 430, 437 
(1991).    

However, all development necessary to resolve the creation 
issue has not been completed, and an additional remand is 
necessary.  For reasons expressed below, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

Although the Court has held that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (see 38 U.S.C.A. §§ 5102, 5103, 5103A) do not apply to 
waiver claims, the Court also observed that the statute 
pertaining to waiver claims contained its own notice 
provisions.  Barger v. Principi, 16 Vet.App. 132 (2002); see 
38 U.S.C.A. § 5302 (West 2003).  Thus, the veteran still must 
be provided notice of the information necessary to 
substantiate his claim.   

The veteran contends that unreimbursed medical expenses that 
he paid during 2000 were not properly applied to reduce the 
overpayment.  As he has been notified, VA has no record of 
having received any such expense report for the year 2000.  
In a May 2003 letter, the RO requested the veteran to submit 
a "copy of this claim stamped as received in our office" if 
he had one in his possession.  The veteran replied that he 
had no such copy, and no further action was taken by the RO 
as to that matter.  

However, a record of unreimbursed medical expenses paid by 
the veteran in 2000 is sought not to establish retroactive 
entitlement, but to reduce the overpayment.  For purposes of 
reducing the amount of an overpayment, deductible expenses 
may be reported at any time.  VA ADJUDICATION PROCEDURE MANUAL 
(M21-1), Part IV,  16.30(b).  Thus, it is not necessary to 
establish that the veteran previously submitted a medical 
expense report for 2000.  Nevertheless, since this 
information is not of record, he must provide the needed 
report.   

Thus, the veteran must be informed that in order for 
unreimbursed (out-of-pocket) medical expenses paid by himself 
during the year 2000 to be applied to reduce his overpayment, 
he must provide a report of such paid medical expenses to the 
RO.  Depending on the circumstances, he may be asked to 
verify some or all of these expenses as well.  M21-1, Part 
IV, 16.31(m).  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  The veteran should be furnished a VA 
Form 21-8146, and requested to complete 
and return the form with respect to 
medical expenses paid by him during the 
year 2000, for which he never received any 
reimbursement from insurance or any other 
source, i.e., out-of-pocket medical 
expenses he paid during 2000.  He should 
be informed that he must complete this 
form if he wishes such expenses to be 
considered to reduce the amount of his 
overpayment.  If the veteran provides the 
requested information, the RO should 
review the completed form, and request 
verification if indicated by the 
circumstances.  See M21-1, Part IV,  
16.31(m).    

2.  Thereafter, the RO should review the 
issue of whether the debt was properly 
created.  If the decision remains adverse 
to the veteran, he should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




